The opinion of the court was delivered, by
Lowrie, C. J.
The service of the summons was set aside because made “on an agent authorized to effect insurance only,” by which words we understand a travelling agent for procuring applications for insurance, to be transmitted to the regular office of the company for action.
Is such service authorized by the Act of 8th April 1851, § 6, which allows corporations to be sued in any county where they may “have an agency or transact any business”? We think not. This term seems to us to mean corporations that have branch offices, or agencies for the transaction of their business. That corporations should be liable to be sued in any county where they had ever had any matters of business treated about by an agent, or by any plaintiff who may choose to sue them there, whether this claim originated there or not, is surely beyond the intention of the legislature. This intention is better *423expressed in the Act of 1857, allowing insurance companies to be sued in the counties where the property insured is situated; and for trading companies, the Act of 1851 rightly provides that they may be sued in any county where they habitually transact business by an agency or branch. This case does not come within the spirit of the act, for this claim originated at the principal office of the company at Harrisburg, and relates to business with which a travelling agent for obtaining applications has nothing to do. He was not an agent for any purpose of this claim.
The judgment must be set aside, and the proceedings affirmed.